Exhibit 10.1

 

February 12, 2016

 

Barbara Duncan

 

Dear Barbara:

 

You have advised us that you are resigning as Chief Financial Officer (“CFO”)
and as employee of Intercept Pharmaceuticals, Inc. (“Intercept”), effective June
30, 2016, except as provided below in Section 1. You are also resigning, as of
the Separation Date (as defined below), from any other corporate offices,
directorships, or positions as manager you hold at Intercept or any of its
subsidiaries as of the Separation Date. Intercept and you want to provide for an
orderly transition to your eventual successor as CFO, and Intercept wants to
provide you an incentive to remain through the expected Separation Date and to
provide services as needed for a further transition period. We have agreed that
you would be eligible to receive the severance benefits described in Section 4
below if you (i) sign and return this agreement (the “Transition Agreement”) to
Mark Pruzanski on or before the close of business on February 19, 2016 and (ii)
sign and return the attached release of claims (the “Release”) to Mark Pruzanski
on or after the close of business on the Separation Date and no later than the
date 52 calendar days after such Separation Date and the Release becomes binding
upon you and (iii) satisfy the other terms of this Transition Agreement.

 

By signing and returning the Transition Agreement and Release and not revoking
your Release, you will be entering into binding agreements with Intercept and
will be agreeing to the terms and conditions set forth in the numbered sections
below and in the Release set forth in Annex A. Therefore, you are advised to
consult with an attorney of your own choosing before signing this Transition
Agreement and the Release, and you are being given at least 21 days to sign the
Release.

 

If you choose not to sign and return this Transition Agreement by February 19,
2016 and the Release by the 52nd day after the Separation Date or if you timely
revoke the Release in writing, you will not receive any severance benefits from
Intercept. You will nonetheless receive the compensation and benefits specified
in Section 5.1 of your Employment Agreement dated as of May 14, 2013 (the
“Employment Agreement”). If enrolled in group health coverage, you will also be
eligible to continue receiving group health coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) from Intercept.
Please consult the health coverage materials provided by Intercept under
separate cover for details regarding these benefits.

 

The following numbered sections set forth the terms and conditions that will
apply if you timely sign and return this Transition Agreement and timely sign,
return, and do not revoke the Release attached at Annex A:

 

1.Employment. Except as provided otherwise below, Intercept will continue to
employ you on a full-time basis as CFO through June 30, 2016 (the “Employment
Period”), at which date your employment will end unless it is sooner terminated
or extended as provided herein (such date when the Employment Period ends shall
be referred to as the (the “Separation Date”). In addition, while employed, you
will continue to hold the title of CFO through a date to be mutually agreed
between the Chief Executive Officer of Intercept (the “CEO”) and you. In
addition to carrying out the regular duties of your positions, you will work
under the direction of and on such matters as may be reasonably assigned to you
by the CEO. Such duties may include the advancement of the business and
interests of Intercept, providing for an orderly transition of the financial
reporting and financial operations of Intercept to a successor CFO, consulting
with the CEO or successor CFO as requested on financial matters related to
Intercept, meeting with investor groups and Intercept’s investors as requested
by the CEO, and undertaking special assignments agreed to between the CEO and
you. The parties may agree to delay the Separation Date if no successor CFO is
in office by June 30, 2016, provided that the compensation terms for the
extended period of employment and post-employment period shall be consistent
with the compensation terms contained herein.

 

 

 

 

Until the Separation Date, you will continue to receive your current salary and
other benefits (as those other benefits may change from time to time), subject
to continued compliance with and eligibility under the terms of the benefits.
You will be paid your 2015 bonus, if and to the extent earned, in the ordinary
course. You will be eligible for a pro-rated bonus for 2016, equal to 40% of
your pro-rated 2016 salary, and paid in the next payroll whose cutoff date is
after the Separation Date. In addition, you will be eligible for equity grants
in Intercept’s ordinary course.

 

Your employment may end before June 30, 2016 based on a termination for Cause
under the terms of your Employment Agreement. You may also resign for Good
Reason in accordance with the Employment Agreement, but you waive any right to
so resign under Section 4.3(a) of the Employment Agreement and you agree that
the revisions to your employment under this Transition Agreement are not a
material breach of that agreement. If terminated for Cause or resigning without
Good Reason before June 30, 2016, you will receive only the treatment specified
in your Employment Agreement under those events and not any additional
compensation under this Transition Agreement.

 

2.Post-Employment Consulting. From the Separation Date through July 1, 2017 or
the date that is one year and one day following the Separation Date if the
parties agree to extend the Separation Date beyond June 30, 2016 (the
“Consulting Period”), you agree to provide consulting services on an as
requested basis with respect to further transition services or such additional
reasonable assistance as the CEO or your successor as CFO may request. Intercept
agrees not to terminate the Consulting Period prior to the date that is one year
and one day from its commencement unless you are in breach of this Transition
Agreement or the agreements it references. You agree to be reasonably available
to Intercept for these purposes or any other purposes reasonably requested by
Intercept through the Consulting Period. These services are expected to include
availability to answer questions regarding the operation of Intercept and, if
necessary, to attend meetings. The CEO may determine the maximum monthly hours
you may work. The time commitment for this purpose (i) will eventually be
limited to less than 20% of the average level of bona fide services you
performed over the 36 months preceding the Separation Date (at which point you
will have a Separation from Service (as defined below)) and (ii) shall be
reduced over time during the Consulting Period unless otherwise agreed by you.
Your services will be compensated on a monthly basis in arrears at the rate of
$500 per hour (to a maximum of $40,000 per month even if working in excess of 80
hours in such month) upon presentation of invoices in a form reasonably
acceptable to Intercept. Intercept shall, to the extent practicable, provide you
with advance (via email and/or phone) notice of any assistance it requires from
you during the Consulting Period and shall endeavor to reasonably accommodate
your personal and potential new employment schedule in requesting such
assistance. The parties will enter into a mutually acceptable consulting
agreement on or before the Separation Date to take effect thereafter. You may
continue to participate in Intercept’s benefit plans during the Consulting
Period if and to the extent permitted by the terms of such plans for
participation by former employees.

 

3.Separation Date – As of the Separation Date, all salary payments from
Intercept will cease and any benefits you have as of the Separation Date under
Intercept-provided benefit plans, programs, or practices will terminate, except
as provided herein and except as required by Federal or state law.

 

 Page | 2

 

 

4.Description of Severance Benefits – If you timely sign and return this
Transition Agreement and the Release, do not revoke your Release, and comply
with the terms herein, Intercept will provide the benefits set forth in Sections
5.2 and 5.4(b) of the Employment Agreement, as further explained below, and
certain other benefits as described below:

 

(a)Regular Cash Severance. Intercept will pay you the monthly amount of
one-twelfth of your final level of base salary (which will not be less than your
base salary as in effect on the date of this Agreement) for 12 months, as
severance pay under Section 5.2(a) of your Employment Agreement and will pay you
an additional lump sum of 40% of such base salary in the first payroll whose
cutoff date follows January 1, 2017 or such later date as required by Section
4(d) hereof.

 

(b)COBRA Premiums. If you are eligible for and elect COBRA coverage, Intercept
will pay the employer portion of the premiums under COBRA (plus any COBRA
administrative fee) for you and your dependents under its group health and
dental plan(s) in which you are participating as of the date of this Transition
Agreement from the Separation Date until the earlier of (i) the date you cease
to be eligible for COBRA coverage or elect not to be so covered and (ii) the
12th month after the Separation Date, provided that Intercept may end the
payment of premiums earlier (but not your eligibility for COBRA) if it
reasonably determines that (i) applicable laws or regulations will cause the
payment of these premiums to trigger taxes or penalties on Intercept or other
participants or, to the extent you would be taxed on more than the amount of the
premiums, to you and (ii) the process in Section 5.7 of the Employment Agreement
does not avoid the tax or penalty issue.

 

(c)Equity Compensation Treatment. The following treatment applies to your
current and any further equity compensation from Intercept, assuming you remain
employed through June 30, 2016 (or later agreed extension) or such earlier
Separation Date (if your employment ends on a termination without Cause or
resignation for Good Reason) and continue to make yourself available as a
consultant and to perform periodic services in such capacity through the
Consulting Period in accordance with Section 2 hereof and have timely signed and
not revoked the Release. If any of those conditions is not satisfied or you are
terminated for Cause or resign without Good Reason, the unvested portions
described below will be forfeited on the date the applicable condition is not
satisfied.

 

(i)Option Treatment. Intercept will continue to credit you with service for
vesting purposes until the end of the Consulting Period (the “Initial Vesting
Date”) and then vest the unvested portions of time-based options that remain
outstanding at the Initial Vesting Date if and to the extent those options were
scheduled by their terms to vest on or before the date that is one year and one
day following the Initial Vesting Date (such date, the “Extended Vesting Date”)
as if you had remained employed. In addition, Intercept will extend the
performance-based option granted on April 11, 2014 (the “Performance Option”)
until the Extended Vesting Date, but it will only become vested if and to the
extent that the performance objectives (including, if any, the timetable for
achievement of those objectives) under the Performance Option are satisfied
during such extension or if a post-termination change in control of Intercept
occurring before the end of the Change of Control Period causes similar options
to vest. If Intercept modifies the terms of options for continuing executives
with the same 2014 performance options, it will also modify your Performance
Option. You may not exercise any portion of the options that becomes vested on
Initial Vesting Date under this Section 4(c) until such date and then only if
you have timely executed, returned, and not revoked the Release and have
complied with the other terms of this Transition Agreement. If you do not timely
execute and return or you do revoke the Release or fail to comply with the other
terms of this Transition Agreement, the portions of the options intended to vest
on the Initial Vesting Date will instead expire upon the earliest of the 60th
day after the Separation Date, the date you inform Intercept that you will not
be executing or will be revoking the Release, or the date you fail to comply
with the terms of this Transition Agreement. Provided you comply with the
Release requirements and with the other terms of this Transition Agreement, the
vested time-based options (including the to-be-vested portions) will remain
exercisable until the earlier of their full term or the Extended Vesting Date
(unless the stock plan pursuant to which the options were granted requires or
permits earlier termination in connection with a liquidation or sale of
Intercept), and the Performance Option, if and to the extent it becomes vested,
will be exercisable until the later of the Extended Vesting Date or the 30th day
after the Performance Option becomes vested (if the vesting occurs within the
required one year period), subject to earlier termination as provided in the
preceding sentence or any more favorable terms provided with respect to
continuing executives with the same 2014 performance options.

 

 Page | 3

 

 

(ii)Restricted Stock Treatment. Intercept will continue to credit you with
service for vesting purposes until the Initial Vesting Date and then vest any
then unvested shares of restricted stock if and to the extent those shares of
restricted stock were scheduled by their terms to vest on or before the Extended
Vesting Date if you had remained employed. You may not dispose of any shares of
restricted stock to be vested on Initial Vesting Date until such date and then
only if you have timely executed, returned, and not revoked the Release and have
complied with the other terms of this Transition Agreement. If you do not timely
execute and return or you do revoke the Release or fail to comply with the other
terms of this Transition Agreement, the to-be-vested shares of restricted stock
will be forfeited upon the earliest of the 60th day after the Separation Date,
the date you inform Intercept that you will not be executing or will be revoking
the Release, or the date you fail to comply with the terms of this Transition
Agreement.

 

(iii)Restricted Stock Unit Treatment. Intercept will continue to credit you with
service for vesting purposes until the Initial Vesting Date and then vest any
then unvested restricted stock units if and to the extent those restricted stock
units were scheduled by their terms to vest on or before the Extended Vesting
Date if you had remained employed. Intercept will not issue shares of common
stock to you with respect to the restricted stock units that are intended to be
vested on the Initial Vesting Date until such date and then only if you have
timely executed, returned, and not revoked the Release and complied with the
other terms of this Transition Agreement. If you do not timely execute and
return or you do revoke the Release or fail to comply with this Transition
Agreement, the to-be-vested restricted stock units will be forfeited upon the
earliest of the 60th day after the Separation Date, the date you inform
Intercept that you will not be executing or will be revoking the Release, or the
date you fail to comply with the terms of this Transition Agreement.

 

 Page | 4

 

 

(iv)Effect of Corporate Transaction. If a definitive agreement has been executed
for the consummation of a “Change of Control” (as defined in the respective
award agreements and subject to the conditions of such definition) before the
end of the Consulting Period (and while you continue to satisfy the conditions
of Section 4(c)), any unvested options, shares of restricted stock, and
restricted stock units will not be automatically forfeited when your services
end. If the Change of Control set forth in the definitive agreement is
consummated on or before the date that is three months following the conclusion
of the Consulting Period (the “Change of Control Period”), then, for purposes of
your options, shares of restricted stock and restricted stock units, you will be
treated as though your employment had terminated at the Change of Control and
the awards of the foregoing had not been assumed (even if they have). At the
conclusion of the Change of Control Period and except as provided in the
preceding sentence, any unvested options, shares of restricted stock, or
restricted stock units that are not already vested and not accelerated by the
prior provisions of Section 4(c) (because they would not ordinarily vest until
after the Extended Vesting Period) will be deemed to have expired on the last
day of the Consulting Period (or such earlier date as of which the awards would
expire as a result of not satisfying the conditions of this Transition
Agreement).

 

(d)Payments under Section 4(a) of this Transition Agreement will be made or
begin on the Payment Date (as defined in Section 5.2(a) of the Employment
Agreement), subject also to the required six month delay for certain payments
for compliance with Section 409A of the Internal Revenue Code of 1986 (“Section
409A” of the “Code”). Because you are a specified employee for purposes of
Section 409A, Intercept will delay the payments in Section 4(a) above until
shortly after the six month anniversary of your “Separation from Service” (as
defined in and determined under Section 409A), at which point any payments due
for the first six months will be paid in a lump sum and the installments will
begin. Based on the expected level of services during the Consulting Period,
Intercept anticipates that payments under Section 4(a) will begin shortly after
the six month anniversary of the Separation Date, but payments may be further
delayed if the Separation from Service is delayed.

 

5.Effect of Death or Disability

 

(a)If your employment ends as a result of death or “Disability” (as determined
under Section 4.4 of the Employment Agreement),

 

 Page | 5

 

 

(i)you will have the benefits provided under the Employment Agreement rather
than under this Transition Agreement, except as set forth in this Section 5; and

 

(ii)you will be treated as eligible for the provisions of Section 4(a) and (b)
as though you had remained employed until the end of the scheduled Employment
Period.

 

(b)If your employment or consulting arrangement ends as a result of death or
Disability,

 

(i)your options will be treated as provided in Sections 4(c)(i) as though you
had remained employed or a consultant until the Initial Vesting Date and your
restricted stock units and restricted stock will be vested upon your ceasing to
be employed or a consultant if and to the extent they would have vested by the
Extended Vesting Date; and

 

(ii)the Change of Control provisions of Section 4(c)(iv) shall apply by treating
the Change of Control Period as starting instead on the day before your
arrangement ends.

 

(c)The Release requirement will apply (and be provided by you or your estate as
applicable) unless the Board determines that a Release is not required or you
lack the capacity to provide a Release.

 

(d)Any amounts owed to you on or after the date of your death or Disability will
be paid to you, to your legal representative, or to your estate as applicable.

 

5.Non-Disclosure; Continuing Obligations – You understand and agree that, to the
extent permitted by law, the terms and contents of this Transition Agreement
(including the Release) and contents of the negotiations and discussions
resulting in the Transition Agreement and Release must be maintained as
confidential by you and must not be disclosed to anyone other than a member of
your immediate family, your attorney, accountant or other advisor (and, even as
to such a person, only if the person agrees to honor this confidentiality
requirement) except to the extent required by federal or state law, order of a
regulatory body or court of competent jurisdiction (by subpoena or similar
process) or as otherwise agreed to in writing by Intercept. You acknowledge and
reaffirm your obligation to keep confidential and not disclose any and all
non-public information concerning Intercept that you acquired during the course
of your employment with Intercept, including any non-public information
concerning Intercept’s business affairs, business prospects and financial
condition, as is stated more fully in the Invention, Non-Disclosure, and
Non-Solicitation Agreement dated May 16, 2009 between you and Intercept (the
“Confidentiality Agreement”). You acknowledge and confirm that you will also
comply with the other provisions of the Confidentiality Agreement.

 

6.Mutual Non-Disparagement – You understand and agree that you shall not make
any false, disparaging or derogatory statements to any person or entity,
including any media outlet, industry group or financial institution, regarding
Intercept, or any of the other “Releasees” (as defined in Annex A) or about
Intercept’s business affairs and financial condition. Intercept confirms that it
has instructed the members of its Board and its current executive officers to
not make any false, disparaging or derogatory statements to any person or
entity, including any media outlet, industry group or financial institution,
regarding you, your employment with Intercept, or your departure from Intercept.
Notwithstanding the foregoing, nothing herein prevents either you or the
Releasees from making truthful disclosures to any governmental entity, in any
court proceeding or to enforce this Transition Agreement and the Release. For
the avoidance of doubt, nothing in this Transition Agreement prohibits you from
communicating with a government agency, regulator or legal authority concerning
any possible violations of federal or state law or regulation. Nothing in this
Transition Agreement, however, authorizes the disclosure of information you
obtained through a communication that was subject to the attorney-client
privilege, unless disclosure of the information would otherwise be permitted by
an applicable law or rule.

 

 Page | 6

 

 

7.Amendment – This Transition Agreement, including the Release, shall be binding
upon the parties and may not be supplemented, changed or modified in any manner,
except by an instrument in writing of concurrent or subsequent date signed by
duly authorized representatives of the parties hereto. This Transition
Agreement, including the Release, shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

 

8.Waiver of Rights – No delay or omission by Intercept in exercising any right
under this Transition Agreement or the Release shall operate as a waiver of that
or any other right. A waiver or consent given by Intercept on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 

9.Cooperation – During and after the Consulting Period, you agree to cooperate
with, provide assistance to, and make yourself reasonably available to Intercept
and its legal counsel in connection with any litigation (including arbitration
or administrative hearings) or investigation or examination relating to
Intercept or any of its current or former employees, in which, in the judgment
of Intercept or its counsel, your assistance or cooperation is needed due to
your personal involvement in or knowledge about the circumstances to which the
litigation or investigation relates. You will, when Intercept or its counsel
requests, provide testimony, be reasonably available for interviews or other
assistance and travel at Intercept’s request in order to fulfill this
obligation. In connection with such litigation or investigation, Intercept will
use its best efforts to accommodate your schedule, will provide you with as much
notice as possible in advance of the times during which your cooperation or
assistance is needed, and will reimburse you for any reasonable travel and
lodging expenses incurred in connection with such matters. You agree not to
assist or provide information to any adverse party in any litigation against
Intercept or any of its current or former employees, except as required under
law, regulation or formal legal process, unless you provide advance notice to
Intercept at least 10 days before such assistance or provision of information
(or, if you are so required to assist or provide such information within less
than 10 days of receipt of such requirement, after you provide timely advance
notice to Intercept) to allow Intercept to take legal action with respect to the
matter. For any cooperation or assistance provided under this Section 10 after
the Consulting Period, Intercept will pay you an hourly rate of $500 for time
spent at the request of Intercept, other than in depositions or at trial (for
which you will not be paid). Finally, you will undertake to satisfy requests for
information from Intercept with respect to the above undertaking. Nothing in
this Transition Agreement is intended to restrict or preclude you from, or
otherwise influence you in, testifying fully and truthfully in legal,
administrative, or any other proceedings involving Intercept, as required by law
or formal legal process.

 

10.Validity – Should any provision of this Transition Agreement or the Release
be declared or be determined by any court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and such illegal or invalid part, term or
provision shall be deemed not to be a part of this Transition Agreement or the
Release, as applicable.

 

 Page | 7

 

 

11.Tax Provision – You acknowledge that you are not relying upon advice or
representation of Intercept with respect to the tax treatment of any of the
payments or benefits provided by Intercept. The benefits provided to you are
intended to be exempt from or compliant with Section 409A. Intercept makes no
representation or warranty and shall have no liability to you or to any other
person if any of the provisions of this Transition Agreement are determined to
constitute deferred compensation subject to Section 409A but not to satisfy an
exemption for, or the conditions of, that section. All payments stated will be
reduced by all applicable taxes and withholdings.

 

12.Nature of Agreement – You understand and agree that this Transition Agreement
(including the Release) does not constitute an admission of liability or
wrongdoing on the part of Intercept.

 

13.Voluntary Assent – You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this Transition Agreement, including the Release, and that you fully
understand the meaning and intent of the Transition Agreement, including the
Release. You further state and represent that you have carefully read this
Transition Agreement and the Release, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

 

14.ADEA Waiver and Acknowledgements – You acknowledge that, if you execute and
do not revoke the Release, you will be knowingly and voluntarily waiving and
releasing any rights you may have under the Age Discrimination in Employment Act
of 1967 (“ADEA”), as amended by the Older Workers Benefit Protection Act
(“OWBPA”) through such date. You also acknowledge that the consideration given
for the waiver and release in Section 2 hereof is in addition to anything of
value to which you were already entitled without the execution of the Release.
You further acknowledge that you have been advised by this writing, as required
by the ADEA, that (a) you will be, through the Release, releasing the Releasees
from any and all claims you may have against them (to the extent specified
therein); (b) your waiver and release do not apply to any rights or claims that
may arise after the execution date of the Release; and (c) you have the right to
consult with an attorney prior to executing this Transition Agreement and the
Release. If you choose to revoke the Release, you must send or deliver a written
notice of revocation to Mark Pruzanski, Intercept Pharmaceuticals, Inc., 450 W
15th Street, Suite 505, Floor 5, New York, NY 10011, to be received on or before
the close of business on the seventh day after you execute the Release.

 

15.Applicable Law – This Transition Agreement and the Release shall be
interpreted and construed by the laws of the State of New York, without regard
to conflict of laws provisions. You and Intercept each hereby irrevocably submit
to and acknowledge and recognize the jurisdiction of the courts of the State of
New York, or if appropriate, the Federal District Court for the Eastern District
of New York (which courts, for purposes of this Transition Agreement and
Release, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Transition
Agreement and the Release, or the subject matter hereof.

 

16.Interpretation – References in this Transition Agreement to “include” or
“including” should be read as though they said “without limitation” or
equivalent forms.

 

17.Intercept Representations and Warranties. Intercept represents and warrants
that (i) the person executing this Transition Agreement is fully authorized to
enter into this Transition Agreement and (ii) it has taken all necessary
corporate and internal legal actions to duly approve the making and performance
of this Transition Agreement and that no further corporate or other internal
approval is necessary.

 

 Page | 8

 

 

18.Entire Agreement – This Transition Agreement, including the Release, contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to your severance benefits and the settlement of claims
against the Releasees and cancels all previous oral and written negotiations,
agreements, and commitments in connection therewith. Nothing in this section,
however, shall modify, cancel or supersede your obligations referenced in
Section 6 above or in any other restrictive covenants agreements that cover you.

 

  Very truly yours,       Intercept Pharmaceuticals, Inc.         By: /s/ Mark
Pruzanski     Mark Pruzanski     Chief Executive Officer and President

 

I hereby agree to the terms and conditions set forth above.

 

/s/ Barbara Duncan   February 16, 2016 Barbara Duncan   Date

 

 Page | 9

 

 

Annex A

 

RELEASE OF CLAIMS1

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
employment, in accordance with the Employment Agreement between Intercept
Pharmaceuticals, Inc. (the “Company”) and me dated as May 14, 2013 (the
“Employment Agreement”) and the revised terms provided by the Transition
Agreement between the Company and me dated February 12, 2016 (the “Transition
Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have or in the future may have against them up to the date I execute this
Release, whether known or unknown, suspected or unsuspected. This Release
includes, but is not limited to, any rights or claims relating in any way to my
employment relationship with the Company or any of the other Releasees or the
termination thereof, any contract claims (express or implied, written or oral),
including, but not limited to, the Employment Agreement, or any rights or claims
under any statute, including, without limitation, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act, the Rehabilitation Act of 1973 (including Section 504
thereof), Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1866
(42 U.S.C. § 1981), the Civil Rights Act of 1991, the Equal Pay Act, the
National Labor Relations Act, the Worker Adjustment and Retraining Notification
Act, the Family Medical Leave Act, the Lilly Ledbetter Fair Pay Act, the Genetic
Information Non-Discrimination Act, the New York State Human Rights Law, the New
York City Human Rights Law, and the Employee Retirement Income Security Act of
1974, all as amended, and any other federal, state or local law. This Release
specifically includes, but is not limited to, any claims based upon the right to
the payment of wages, incentive and performance compensation, bonuses, equity
grants, vacation, pension benefits, 401(k) plan benefits, stock benefits or any
other employee benefits, or any other rights arising under federal, state or
local laws prohibiting discrimination and/or harassment on the basis of race,
color, age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release , I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) the right to any equity awards that vested prior to or because of
the termination of my employment and/or (g) any actions to enforce the
Employment Agreement or the Transition Agreement.

 



 



1 I agree that the Company may modify the Release to reflect changes in law or
circumstances as necessary to provide a release of the same full scope as that
reflected in this Annex A or to provide that the Release is provided on my
behalf.

 

 Page | 10

 

 

I confirm that I have returned to the Company in good working order all
Company-owned keys, files, records (and copies thereof), equipment (including
computer hardware, software and printers, wireless handheld devices, cellular
phones, tablets, smartphones, etc.), Company identification, Company proprietary
and confidential information, and any other Company-owned property in my
possession or control and I have left intact with, or delivered intact to, the
Company all electronic Company documents and internal and external websites
including those that I developed or helped to develop during my employment, and
that I have thereafter deleted, and destroyed any hard copies of, all electronic
files relating to the Company that are in my possession or control, including
any that are located on any of my personal computers or external or cloud
storage. I further confirm that I have cancelled all accounts for my benefit, if
any, in the Company’s name including, but not limited to, credit cards,
telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

I acknowledge that I have received payment in full for all services rendered in
conjunction with my employment by the Company, including payment for all wages,
bonuses, and equity for any period before the Separation Date (other than any
current salary and benefits due in the ordinary course in a final paycheck or
thereafter), and that no other compensation is owed to me, except as provided in
Section 4 of the Transition Agreement; provided that nothing herein shall affect
any claims of entitlement I may have to vested benefits under any 401(k) plan or
other ERISA-covered benefit plan (excluding severance) provided by the Company.

 

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Employment Agreement or the Transition Agreement and
that are intended to survive separation from employment, in accordance with the
terms of the Employment Agreement and the Transition Agreement.

 

I further acknowledge that:

 

(1)I first received this Release on the date of the Transition Agreement to
which it is attached as Exhibit A and have been given at least 21 days to review
it and to execute this Release;

 

(2)I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
prior to the sixtieth (60th) day following my separation of employment;

 

(3)I have carefully read and understand this Release;

 

(4)The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;

 

 Page | 11

 

 

(5)I understand that this Release is LEGALLY BINDING and by signing it I give up
certain rights;

 

(6)I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;

 

(7)I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

 

(8)I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired;

 

(9)This Release includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

(10)This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Release.

 

Intending to be legally bound, I have signed this Release as of the date written
below.

 

 

Signature: /s/ Barbara Duncan   February 16, 2016   Barbara Duncan   Date signed

 

 Page | 12

 